Name: Commission Regulation (EC) No 2863/95 of 12 December 1995 amending Regulation (EC) No 1567/95 opening and providing for the administration of a Community tariff quota for the second half of 1995 for products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 originating in Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  information and information processing;  tariff policy;  plant product
 Date Published: nan

 No L 300/8 EN Official Journal of the European Communities 13. 12. 95 COMMISSION REGULATION (EC) No 2863/95 of 12 December 1995 amending Regulation (EC) No 1567/95 opening and providing for the administration of a Community tariff quota for the second half of 1995 for products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 originating in Thailand opened for the second half of 1995 by Regulation (EC) No 1 567/95 above, amounts exacdy to 5 500 000 tonnes ; Whereas in order to comply with the Community's inter ­ national commitments it is necessary to guarantee for the whole of 1995 access to the Community market for 5 500 000 tonnes of the products in question and to cancel the effects of the division into two six-monthly quotas of the overall quota for 1995 ; whereas it is there ­ fore necessary to add the quantity not imported in the first half of 1995 to the quantity provided for the second half of 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustment and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in parti ­ cular Article 3 thereof, Whereas the Community has guaranteed Thailand access to the Community market for 21 000 000 tonnes of the products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 for a period of four years and for an annual maximum of 5 500 000 tonnes ; whereas to this end Commission Regulation (EC) No 1 567/95 (4) opens a tariff quota for the second half of 1995 ; Whereas Council Regulation (EC) No 3191 /94 of 19 December 1994 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to certain products covered by CN codes 0714 10 and 0714 90 and originating in certain third countries (*) opens for the first half of 1995 a quota for the products in question origina ­ ting in Thailand ; whereas this quota, added to that HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EC) No 1567/95 '2 875 000 tonnes' is replaced by '3 785 448,6 tonnes'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . V) OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 349, 31 . 12 . 1994, p. 105. V) OJ No L 150, 1 . 7. 1995, p. 31 . Is) OJ No L 337, 24. 12 . 1994, p. 8 .